Citation Nr: 0936288	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE
Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected posttraumatic stress disorder 
(PTSD) to include entitlement to a total disability rating 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1945 to December 
1947, from July 1950 to July 1951, from February 1957 to 
February 1965, and from August 1972 to January 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for PTSD and assigned a 10 rating effective July 
28, 2003.  

During the course of the appeal, in the February 2006 
Statement of the Case (SOC), the RO increased the evaluation 
for the service-connected PTSD to 30 percent effective July 
28, 2003.  Inasmuch as a rating higher than 30 percent is 
available, and inasmuch as a veteran is presumed to be 
seeking the maximum available benefit for a given disability, 
the Veteran's claim for higher rating as reflected on the 
title page remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Further, as the claim involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The RO in its March 2004 rating decision also inter alia 
denied service connection for tinnitus and granted service 
connection for prostate cancer, status post radiation therapy 
(for which the RO assigned a 20 percent evaluation effective 
July 28, 2003).  Although the Veteran submitted a timely 
Notice of Disagreement (NOD) with respect to those issues, 
the issues are not presently before the Board.  

With regard to tinnitus, the RO granted service connection 
for tinnitus in a December 2005 rating decision.  Since the 
Veteran did not file a second Notice of Disagreement (NOD) 
disagreeing with the evaluation or effective date assigned, 
the matter is not presently before the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that 
where a claim of service connection is granted during the 
pendency of an appeal, a second NOD must thereafter be timely 
filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability).

With regard to the service-connected prostate cancer, the RO 
addressed the Veteran's claim for an increased initial 
evaluation in the February 2006 SOC.  The Veteran did not, 
however, subsequently file a timely Substantive Appeal with 
respect to the issue.  Therefore, it is not presently before 
the Board.  See 38 C.F.R. § 20.200; 20.204; 20.302.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim must be remanded for further action.

As indicated, the RO granted service connection for PTSD in a 
March 2004 rating decision.  The Veteran submitted a timely 
Notice of Disagreement (NOD) disagreeing with the initial 
evaluation assigned.  Then, during the course of the appeal, 
the Veteran submitted a May 2006 letter from a private (non-
VA) psychiatrist, who wrote that "[b]ecause of [his] 
service-connected PTSD . . . I consider [the Veteran] 
permanently and totally disabled and unemployable."  Such 
conclusion appears to be based on findings, which included 
that the Veteran suffered 100% impairment of memory and 
depression 50% of the time.  Such findings sharply contrast 
with those recorded during VA examination in October 2006, 
when it was noted that he had no impairment of thought 
process or defect of memory.  However, the Board notes that 
the private psychiatrist's May 2006 letter reasonably raises 
the issue of entitlement to TDIU.  See 38 C.F.R. § 3.155; 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Court of Appeals for Veterans Claims (Court) in the 
recent case of Rice v. Shinseki, held that a claim for a 
TDIU, when submitted during the course of an appeal of the 
initial rating assigned, "is part and parcel of the 
determination of the initial rating for that disability."  
See Rice v. Shinseki, No. 06-1445 (May 6, 2009).  Since the 
present Veteran, like the Veteran in Rice, raised the issue 
of entitlement to a TDIU during the course of his appeal of 
the initial rating assigned for the service-connected PTSD, 
his claim for an increased initial evaluation also includes 
the issue of entitlement to a TDIU.  The RO issued a 
Supplemental Statement of the Case (SSOC) in October 2007, 
wherein the RO increased the initial evaluation of the 
service-connected PTSD from 10 percent to 30 percent.  The RO 
did not, however, address the issue of entitlement to a TDIU.  
Accordingly, the matter must be remanded for all appropriate 
development.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  However, identification of any specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
the RO should undertake all indicated development and provide 
all further notification prior to readjudicating the remanded 
claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should send the Veteran a letter 
advising him of the information and 
evidence necessary to substantiate the 
remanded issues of entitlement to an 
increased initial evaluation and a TDIU, 
as required by Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated in part, Nos. 2008-7150, 
2008-7115 (Fed. Cir. September 4, 2009).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
additional private (non-VA) health care 
providers who treated him for his claimed 
disabilities having.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  Specifically the 
actual treatment records of the Veteran's 
private treating psychiatrist, Edwin W. 
Hoeper, M.D., should be obtained.  The RO 
should also obtain all of the Veteran's VA 
treatment records since October 2007.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record, to include scheduling the Veteran 
for appropriate VA examination(s) to 
determine the current severity of his 
service-connected PTSD (and other service-
connected disabilities, as appropriate), 
and to determine whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  The 
examiner should be reminded that advanced 
age may not be considered in evaluating 
total disability based on service-
connected disabilities, per 38 C.F.R. 
§ 4.19.  

The RO must also determine whether 
referral to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for consideration of 
whether entitlement to a TDIU on an 
extraschedular basis pursuant to 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2008) is 
warranted.

4. The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case (SSOC), and provide 
the Veteran and his representative, if 
any, the requisite time period to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

